UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-5006


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JAQUAN BROOKS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-00079-RBH-2)


Submitted:   June 5, 2012                  Decided:   June 12, 2012


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rose Mary Parham, PARHAM LAW FIRM, LLC, Florence, South
Carolina, for Appellant.    Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jaquan Brooks pleaded guilty, pursuant to a written

plea   agreement,      to    one    count       of   obstructing,         delaying,     and

affecting commerce and the movement of articles and commodities

in commerce by robbery, in violation of 18 U.S.C. §§ 1951(a), 2

(2006), and one count of use and carry of a firearm during and

in relation to, and in furtherance of, a crime of violence, in

violation    of   18    U.S.C.     §§ 924(c)(1)(A),           2    (2006).       The   plea

agreement    between     Brooks     and     the      Government      stipulated        to    a

cumulative term of imprisonment of nineteen years.                         The district

court accepted Brooks’ plea and, in accordance with the plea

agreement, sentenced Brooks to 108 months’ imprisonment for the

robbery     conviction       followed        by        a    term    of     120    months’

imprisonment for the firearm conviction.                           On appeal, Brooks’

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), in which she states that she can find no meritorious

issue for appeal.           Counsel requests our review of the district

court’s     compliance       with     Fed.        R.       Crim.    P.     11    and    the

reasonableness     of    Brooks’      sentence.            Brooks    was     afforded       an

opportunity to file a pro se supplemental brief, but he has not

done so.

            Our review of the plea hearing transcript uncovers no

violation of Fed. R. Crim. P. 11.                    Nor do we find any error in

Brooks’    sentence.        Because    Brooks          received     the    bargained-for

                                            2
nineteen    year       custodial       sentence,          our      appellate      review     is

confined to the issues of whether the sentence was imposed in

violation of law or was imposed as the result of an incorrect

application       of     the     Sentencing              Guidelines.             18     U.S.C.

§ 3742(c)(1) (2006); see also United States v. Sanchez, 146 F.3d

796, 797 (10th Cir. 1998).             We find neither to be the case here.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                This court

requires that counsel inform Brooks, in writing, of the right to

petition   the     Supreme      Court    of       the    United      States      for   further

review.     If     Brooks      requests       that       a   petition      be    filed,     but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court       for      leave    to   withdraw        from

representation.        Counsel’s motion must state that a copy thereof

was served on Brooks.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately             presented     in   the     materials

before    the    court    and    argument         would      not    aid    the    decisional

process.

                                                                                       AFFIRMED




                                              3